UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6179


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

DONALD SNYDER,

                 Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:06-hc-02125-BR)


Submitted:   September 22, 2010            Decided:   October 15, 2010


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Jane E. Pearce,
Assistant Federal Public Defender, Diana H. Pereria, Research
and Writing Specialist, Raleigh, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Jennifer P. May-
Parker, Assistant United States Attorney, David T. Huband,
Special   Assistant  United  States  Attorney,  Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald        Eugene      Snyder       appeals      the    district      court’s

order finding       that       he    continues      to       satisfy   the    criteria    for

commitment set forth at 18 U.S.C. § 4246 (2006) and continuing

his   commitment     to       the    custody       of   the    Attorney      General.      We

affirm.

            At a hearing, Dr. Bryon Herbel testified that Snyder

suffers    from     severe          schizoaffective           disorder,      bipolar    type.

During     his     hospitalization,             Snyder         has     experienced       wide

fluctuations in his institutional adjustment.                           When delusional,

Snyder believes himself to be the Holy Spirit or a presidential

advisor.         Snyder       had    made    threats          during   past     periods    of

decompensation.           A     brief    period         on    conditional      release    was

unsuccessful:       during his release, Snyder had violated several

terms of release and had skirmished with police.                             Further, even

with medication, Snyder is likely to have future episodes of

mania     and    psychosis.            Dr.     Herbel        testified       that   Snyder’s

unconditional release would create a substantial risk of bodily

harm to others or serious damage to the property of others.

Based on this testimony and other evidence of record, including

a December 2009 forensic update, the district court found that

Snyder    satisfied       the       criteria    for      continued     commitment       under

§ 4246.



                                               2
            After   reviewing   the   record,   we   conclude   that   the

district court did not clearly err in its determination that

Snyder continues to suffer “from a mental disease or defect as a

result of which his release would create a substantial risk of

bodily injury to another person or serious damage to property of

another.”    See 18 U.S.C. § 4246(a); United States v. Cox, 931

F.2d 1431, 1433 (4th Cir. 1992) (stating standard of review).

We accordingly affirm.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not significantly

aid the decisional process.

                                                                AFFIRMED




                                      3